Case 0:20-cv-60214-WPD Document 1 Entered on FLSD Docket 01/31/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

 OJ COMMERCE LLC,

                        Plaintiff,

 v.                                                       Case No. 0:20-cv-60214

 BEAZLEY USA SERVICES, INC.,

                        Defendant.

                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Beazley USA Services, Inc.

 (“Beazley Services” or “Defendant”) files this Notice of Removal. In support of this Notice of

 Removal, Defendant states on knowledge, information and belief:

        1.      Plaintiff OJ Commerce LLC (“Plaintiff” or “OJ Commerce”) brought this action

 against Defendant in the Circuit Court of the Seventeenth Judicial Circuit in and for Broward

 County, Florida by filing a Complaint on January 14, 2020, which was docketed as Case No.

 CACE20000712 (the “Complaint”), a copy of which, including Exhibits, is attached as Exhibit 1.

        2.      Beazley Services was served with the complaint on January 16, 2020.

        3.      The basis for removal is diversity of citizenship jurisdiction. Pursuant to 28

 U.S.C. § 1332(a), United States District Courts have original jurisdiction over all civil actions in

 which the matter in controversy is in excess of $75,000, exclusive of interest and costs, and in

 which complete diversity exists between all plaintiffs and all defendants.

        4.      There is complete diversity of citizenship, as the sole Plaintiff is completely

 diverse from the sole Defendant. Plaintiff is a limited liability company, and therefore assumes

 the citizenship of its members for purposes of diversity jurisdiction. The sole member of
Case 0:20-cv-60214-WPD Document 1 Entered on FLSD Docket 01/31/2020 Page 2 of 5



 Plaintiff is an individual residing in Florida. See, e.g., Complaint, OJ Commerce LLC v. Home

 City Inc., 19-cv-2974 (S.D. Fla filed Dec. 4, 2019), at ECF No. 1 ¶¶ 1, 4 (complaint filed by OJ

 Commerce asserting that its “single member resides in Florida” and that it was completely

 diverse from a Delaware corporation). Plaintiff is therefore a resident of Florida.

        5.      Beazley Services is a Delaware corporation with its principal place of business in

 the State of Connecticut. Accordingly, under 28 U.S.C. § 1332(c)(1), Defendant is a citizen of

 Delaware and Connecticut, and is not a citizen of Florida, where Plaintiff is a citizen.

        6.      The matter in controversy exceeds $75,000. In the Complaint, Plaintiff asserts

 that Defendant is obligated to provide insurance coverage under a policy of insurance with a

 limit of liability of “up to three million dollars per claim.” See Ex. 1, ¶ 8. The Complaint asserts

 that Defendant must provide coverage under this policy for the legal defense of two lawsuits,

 defined as the “Guidecraft Complaint” and the “Noco Complaint,” as well as “statutory

 attorney’s fees pursuant to § 627.428, Fla. Stat., cost of this litigation, and any other

 relief this Court finds just and proper.” See Ex. 1, ¶¶ 20, 22, 28, 30.

        6.      In connection with the Guidecraft Complaint, Plaintiff has submitted invoices for

 legal fees and expenses, and a budget for projected future legal fees and expenses, that in total

 exceed the sum of $75,000. Beato Decl. ¶ 5.

        8.       Plaintiff has not submitted a demand for legal fees in connection with the Noco

 Complaint as of this date. However, the total amount submitted or budgeted in connection with

 the Guidecraft Complaint alone exceeds $75,000, and the costs incurred with the defense of both

 actions will exceed that sum. Further, Plaintiff asserts an entitlement to coverage under a policy

 of insurance with a $3 million limit of liability. As such, the total amount in controversy exceeds

 $75,000.



                                                   2
Case 0:20-cv-60214-WPD Document 1 Entered on FLSD Docket 01/31/2020 Page 3 of 5



        9.      This Notice of Removal is timely. It has been filed with this Court within thirty

 (30) days of Beazley Services’s receipt on January 16, 2020 “through service or otherwise, of a

 copy of the initial pleading setting forth the claim for relief upon which such action or

 proceeding is based,” as provided by 28 U.S.C. § 1446(b). Pursuant to 28 U.S.C. § 1446(a),

 Beazley Services represents that apart from the Complaint and associated exhibits, it has

 received no other process, pleadings, motions or orders in this action.

        10.     Accordingly, jurisdiction over the subject matter of this case is conferred by

 28 U.S.C. §§ 1332(a)(1), and removal is proper pursuant to 28 U.S.C. § 1441(a).

        11.     Pursuant to 28 U.S.C. § 1446, Beazley Services is filing with this Notice of

 Removal a copy of all process, pleadings, and orders it has received. Copies of all such papers

 are attached as Exhibit 1.

        11.     A copy of this Notice of Removal will be served upon Plaintiffs and filed with the

 Clerk of the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida

 to effect removal of this action to the United States District Court for the Southern District of

 Florida pursuant to 28 U.S.C. § 1446(d).

        Having established all of the requirements for removal under 28 U.S.C. §§ 1441 and

 1446, including all jurisdictional requirements established by 28 U.S.C. § 1332, Beazley

 Services hereby removes this case to the United States District Court for the Southern District of

 Florida.




                                                   3
Case 0:20-cv-60214-WPD Document 1 Entered on FLSD Docket 01/31/2020 Page 4 of 5



 Dated: January 31, 2020

                                           Respectfully submitted,

 Of Counsel:                               /s/ Charles C. Lemley
                                           Charles C. Lemley
 Bryce L. Friedman                         WILEY REIN LLP
 SIMPSON THACHER & BARTLETT LLP            Florida Bar No. 0016314
 425 Lexington Avenue                      1776 K Street NW
 New York, New York 10017                  Washington, DC 20006
 (212) 455-2000                            (202) 719-7354
                                           clemley@wiley.law
 Gary P. Seligman
 Matthew W. Beato                          Counsel for Defendant Beazley USA
 WILEY REIN LLP                            Services, Inc.
 1776 K Street NW
 Washington, DC 20006
 (202) 719-7518




                                       4
Case 0:20-cv-60214-WPD Document 1 Entered on FLSD Docket 01/31/2020 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2020, I caused to be served by U.S. Mail the

 foregoing Notice of Removal on counsel of record listed on the Service List below.




                                             s/ Charles C. Lemley
                                             Counsel for Defendant


                                        SERVICE LIST

 Shlomo Y Hecht
 SHLOMO Y. HECHT, P.A.
 Florida Bar No. 127144
 3076 N Commerce Parkway
 Miramar, FL 33025
 Phone: 954-861-0025
 sam@hechtlawpa.com


 Counsel for Plaintiff OJ Commerce, LLC




                                                 5
